NO. 12-13-00327-CR

                         IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

ROMERO TREMAINE TEAL,                           §      APPEAL FROM THE 217TH
APPELLANT

V.                                              §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                        §      ANGELINA COUNTY, TEXAS

                                 MEMORANDUM OPINION
                                     PER CURIAM
       Romero Teal appeals his convictions for two counts of obstruction or retaliation.
Appellant’s counsel filed a brief in compliance with Anders v. California, 386 U.S. 738, 87 S.
Ct. 1396, 18 L. Ed. 2d 493 (1967), and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App.
1969). We affirm.


                                         BACKGROUND
       Appellant was charged by indictment with three counts of obstruction or retaliation and
pleaded “not guilty.”    The indictment further alleged that Appellant had previously been
convicted of aggravated robbery. The State abandoned Count III of the indictment, and the
matter proceeded to a bench trial on the remaining two counts. The judge found Appellant
“guilty” as charged, and the matter proceeded to trial on punishment. Appellant pleaded “true” to
the enhancement allegation. The judge assessed Appellant’s punishment at imprisonment for
sixteen years in each count. This appeal followed.


                        ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
       Appellant’s counsel filed a brief in compliance with Anders v. California and Gainous v.
State. Appellant’s counsel relates that he has diligently reviewed the appellate record and found
no reversible error, nor any error upon which an appeal might be predicated. He further relates
that it is his professional opinion that this appeal is frivolous. In compliance with High v. State,
573 S.W.2d 807, 812 (Tex. Crim. App. [Panel Op.] 1978), Appellant’s brief contains a
professional evaluation of the record demonstrating why there are no arguable grounds to be
advanced.1
Conclusion
         As required by Anders and Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App.
1991), Appellant’s counsel has moved for leave to withdraw. See also In re Schulman, 252
S.W.3d 403, 407 (Tex. Crim. App. 2008) (orig. proceeding).                          We are in agreement with
Appellant’s counsel that the appeal is wholly frivolous. Accordingly, his motion for leave to
withdraw is hereby granted, and the judgment of the trial court is affirmed.
         Appellant’s counsel has a duty to, within five days of the date of this opinion, send a
copy of the opinion and judgment to Appellant and advise him of his right to file a petition for
discretionary review. See TEX. R. APP. P. 48.4; In re Schulman, 252 S.W.3d at 411 n.35.
Should Appellant wish to seek review of these convictions by the Texas Court of Criminal
Appeals, he must either retain an attorney to file a petition for discretionary review on his behalf
or he must file a pro se petition for discretionary review. Any petition for discretionary review
must be filed within thirty days from the date of this court’s judgment or the date the last timely
motion for rehearing was overruled by this court. See TEX. R. APP. P. 68.2(a). Any petition for
discretionary review must be filed with the Texas Court of Criminal Appeals. See TEX. R. APP.
P. 68.3(a). Any petition for discretionary review should comply with the requirements of Rule
68.4 of the Texas Rules of Appellate Procedure. See In re Schulman, 252 S.W.3d at 408 n.22.
Opinion delivered August 6, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)


         1
           Counsel for Appellant certified in his brief that he provided Appellant with a copy of the brief. Appellant
was given time to file his own brief in this cause. The time for filing such a brief has expired and no pro se brief has
been filed.


                                                           2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                            AUGUST 6, 2014


                                          NO. 12-13-00327-CR


                                   ROMERO TREMAINE TEAL,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                 Appeal from the 217th District Court
                        of Angelina County, Texas (Tr.Ct.No. 2012-0662)

                        THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.